Citation Nr: 9932908	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  96-52 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel

REMAND

The appellant had active military service from July 1969 to 
July 1971.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, which denied a 
disability rating in excess of 70 percent for the appellant's 
PTSD.

In February 1998, the Board remanded this case to provide the 
appellant a personal hearing.  In May 1999, a hearing was 
held before the undersigned, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing pursuant to 38 U.S.C.A. § 7107(c) (West 
Supp. 1999).  Unfortunately, it is again necessary to remand 
this case because additional evidentiary development is 
needed prior to further disposition of the appellant's claim. 

First, a letter from Donald Blagdon, M.D., indicated that the 
appellant had been a patient since August 1998, and he was 
receiving formal psychotherapy from him on approximately a 
monthly basis.  The appellant should be asked to submit a 
release for Dr. Blagdon's actual treatment records and those 
should be requested.  If the request is unsuccessful, the 
appellant should be informed that any records concerning 
psychiatric treatment would be relevant to his claim for a 
higher rating.  It is important that his actual treatment 
records be presented.  He should be told that it is his 
responsibility to present evidence in support of his claim, 
and he should be offered an opportunity to obtain and present 
such records if he wants them to be considered in connection 
with his claim.  38 C.F.R. § 3.159(c) (1999); see also 
38 U.S.C.A. § 5103(a) (West 1991). 

Second, at the veteran's hearing, he stated that he received 
treatment at St. Vincent Hospital Medical Center.  He said 
that he was going to present records from that facility the 
day of the hearing.  The record was left open for a period of 
30 days so that he could present those records.  The veteran 
submitted an ambulance report dated June 1998, showing 
transportation to Ouachita County Medical Center.  Treatment 
records from Ouachita County Medical Center dated through 
August 13, 1998, are associated with the file.  The veteran 
did not submit the treatment records from St. Vincent 
Hospital Medical Center.  In July 1999, the RO reminded the 
veteran that his case had been held at the RO so that he 
could submit additional medical records, and the veteran said 
that he had no additional records to submit.  The veteran has 
filed a claim seeking an increased rating.  He has alleged 
that he receives on-going treatment for his PTSD.  He has 
been offered an opportunity to submit his treatment records 
and has not done so.  The duty to assist is not always a one-
way street.  If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(affirmed on reconsideration, 1 Vet. App. 406 (1991).  
Because remand is required to correct deficiencies in the 
1996 VA examination, the RO should obtain an appropriate 
release from the veteran for the treatment records from 
Ouachita County Medical Center and St. Vincent Hospital 
Medical Center.  The veteran should provide the dates of 
treatment from St. Vincent Hospital Medical Center.  The RO 
should then request the treatment records and, if the request 
is not successful, should inform the veteran, advising him 
that it is his ultimate responsibility to present the 
evidence, and that failure to do so may result in denial of 
his claim.

After allowing an appropriate period of time for the receipt 
of the medical records and associating the records with the 
claims file, schedule the veteran for a VA psychiatric 
examination.  The appellant was previously assigned a 100 
percent disability rating for his PTSD, but this was reduced 
to 70 percent because the medical evidence indicated that at 
least part of his impairment resulted from drug and alcohol 
abuse, and medical professionals suggested that he was 
exaggerating the severity of his impairment for financial 
gain.  He now states that he has abstained from drug and 
alcohol use since 1994 with no improvement in his psychiatric 
symptomatology.  The VA examiner in 1996 indicated that the 
claims file was not available for review.  The information in 
the claims file is necessary to evaluate the appellant's 
service-connected PTSD properly.  In this case, review of the 
claims file in conjunction with the examination is important 
because the prior medical history indicates the possibility 
that the appellant is not as disabled from PTSD as he 
reports.  The examination was inadequate because review of 
the claims file was not conducted.  See VAOPGCPREC 20-95.

While this case is in remand status, the RO should ensure 
that the appellant's complete VA treatment records have been 
associated with the claims file.  The veteran indicated at 
his hearing that he had not received any VA treatment for two 
or three years, however, the RO should assure that all 
treatment records are associated with the file.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and these records must 
be considered in deciding the appellant's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  The latest 
outpatient records associated with the claims file are dated 
in February 1997.  

Accordingly, this case is REMANDED for the following:

1.  Obtain and associate with the claims 
files the appellant's complete medical 
records for all hospitalization and 
outpatient treatment from February 1997 
to the present from the VA Medical 
Centers in North Little Rock and Little 
Rock.

2.  Ask the veteran to submit appropriate 
release forms for the actual treatment 
records from Dr. Blagdon, St. Vincent 
Hospital Medical Center, and Ouachita 
County Medical Center.  Request actual 
treatment records from Dr. Blagdon and 
from Ouachita County Medical Center from 
August 1998 to the present.  Request 
actual treatment records from St. Vincent 
Hospital Medical Center from the date the 
veteran gives as his beginning date of 
treatment to the present.  If any request 
for private medical records is 
unsuccessful, advise the appellant that 
his actual treatment records are 
important to his claim, and that it is 
his responsibility to submit them.  See 
38 C.F.R. § 3.159(c).  Allow him an 
appropriate period of time within which 
to respond.

3.  After obtaining as many of the VA and 
private medical records as possible, 
schedule the appellant for a VA 
psychiatric examination.  It is very 
important that the examiner be provided 
an opportunity to review the claims 
folders and a copy of this remand prior 
to the examination.  The examiner should 
indicate in the report that the claims 
files were reviewed.  The examiner must 
provide a complete rationale for all 
conclusions and opinions.

All necessary tests and studies should be 
conducted in order to ascertain the 
severity of the appellant's service-
connected PTSD.  It is requested that the 
VA examiner discuss the prior medical 
evidence regarding the appellant's 
service-connected PTSD and reconcile any 
contradictory evidence regarding the 
level of his occupational impairment and 
any prior medical findings.  In 
particular, the examiner is asked to 
discuss the prior medical evidence 
indicating that the appellant's 
impairment resulted from drug and alcohol 
abuse as well as PTSD, and the private 
medical evidence from Dr. Blagdon 
regarding the existence of a personality 
disorder.

4.  Following completion of the above, 
review the claims folders and ensure that 
the examination report includes fully 
detailed descriptions of all opinions 
requested.  If it does not, it must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (1999).

5.  After completion of the above 
evidentiary development, readjudicate the 
appellant's claim, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should consider whether 
the old or the new version of the rating 
criteria for psychiatric disorders is 
more favorable to the appellant's claim.  
The RO should not consider the new 
criteria prior to November 7, 1996.  See 
VAOPGCPREC 11-97; Rhodan v. West, 12 Vet. 
App. 55 (1998).  If the result is the 
same under either criteria, the RO should 
apply the revised criteria from 
November 7, 1996.  

If the benefit sought on appeal remains 
denied, provide the appellant and his 
representative a supplemental statement 
of the case.  The SSOC must include both 
the old and new criteria for evaluating 
psychiatric disorders.  Allow an 
appropriate period for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 1999).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


